CONECTIV SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN Revised as of October CONECTIV SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN PREAMBLE The principal objective of this Supplemental Executive Retirement Plan is to ensure the payment of competitive level of Retirement income in order to attract, retain and motivate selected executives.The Plan is designed to provide a benefit which, when added to other Retirement income of the executive, will meet the objective described above.Eligibility for participation in the plan shall be limited to executives who are classified as directors or above, who are participants in the Conectiv Deferred Income Plan, and other managers or executive are selected by the Chief Executive Officer and approved by the Personnel and Compensation Committee of the Board of Directors.In order to be eligible for benefits under this Plan on account of Service prior to employment by an Employer, an executive must be (or have been) recruited into the position (or for the position) as determined by the Committee.This Plan is a successor to the Delmarva Power & Light Company Supplemental Executive Retirement Plan, the Atlantic City Electric Company Supplemental Executive Retirement Plan, Supplemental Executive Retirement Plan - II, and Excess Benefit Retirement Income Program.This Plan is effective January 1, 1999, and is effective as to each Participant on the date he or she is designated as such hereunder. -1- SECTION I DEFINITIONS 1.1“Actuarial Equivalent” or “Actuarial Equivalence” shall mean the method and amount by which a single life annuity benefit is converted to any other form of benefit, or by which a single sum benefit is converted to any form of annuity benefit, and shall be determined by using the appropriate factors and methods as set forth in the Basic Plan as of the date of determination. 1.2“Affiliate” means any corporation, partnership or other organization which, during any period of employment of a Participant, was at least 50% controlled by the Company or an affiliate of the Company. 1.3“Basic Plan” means the Conectiv Retirement Plan as set forth in the Base Plan and the Cash Balance
